                               UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                    CHARLESTON DIVISION


    Bomasada Investment Group II, LLC,     )                  Civil Action No. 2:18-cv-01784-BHH
                                           )
                                Plaintiff, )
                      vs.                  )
                                           )                         OPINION AND ORDER
    Nationwide Insurance Co.,              )
                                           )
                              Defendant. )
    _________________________________ )



         This matter is before the Court on Plaintiff Bomasada Investment Group II, LLC’s

(“Plaintiff” or “BIG II”) motion for partial summary judgment (ECF No. 34) and Defendant

Nationwide Insurance Co.’s (“Defendant” or “Nationwide”) motion for summary judgment

(ECF No. 66).1 For the reasons set forth in this Order, Plaintiff’s motion for partial

summary judgment is denied and Defendant’s motion for summary judgment is granted.

                                             BACKGROUND

         BIG II filed this declaratory judgment action seeking to recover a portion of the

costs of defense incurred when it was sued in a construction litigation case. In 2014, BIG

II was sued as the developer of a construction project known as the Bee Street Lofts (“the

Project”). BIG II was the owner of the Project and engaged Hightower Construction

Company, Inc. (“Hightower”) as general contractor. BIG II and Hightower entered into a

prime agreement which provided, in relevant part:


1
  The original parties to this action have filed various stipulations of dismissal such that the only remaining
parties are BIG II as Plaintiff and Nationwide as Defendant. (See ECF Nos. 22, 46, 47, 49, 51, 76, 78.) The
Court has adjusted the case caption accordingly and will only address the portions of the parties’ summary
judgment briefing relevant to resolving the outstanding dispute between BIG II and Nationwide.


                                                      1
      §3.18 INDEMNIFICATION

      §3.18.1 To the fullest extent permitted by law, the Contractor shall indemnify
      and hold harmless the Owner, the Owner’s general and limited partners, the
      Owner’s partners, officers, directors, and shareholders, the Architect or
      Owner’s consultants, and agents and employees of any of them from and
      against claims, damages, losses and expenses, including but not limited to
      attorney’s fees, arising out of or resulting from performance of the Work, to
      the extent caused by the negligent acts or omissions or breaches of contract
      of the Contractor, a Subcontractor, anyone directly or indirectly employed
      by them, or anyone for whose acts they may be liable, regardless of whether
      or not such claim, damage, loss or expense is caused in part by a party
      indemnified hereunder. Such obligation shall not be construed to negate,
      abridge, or reduce other rights or obligations of indemnity which would
      otherwise exist as to a party or person described in this Section 3.18. This
      indemnification shall survive acceptance of the Work and completion or
      termination, with or without cause, of the Contract.

(ECF No. 34-1 & 34-2.) The Prime Agreement also required Hightower to secure liability

insurance as follows:

      § 11.1 CONTRACTOR’S LIABILITY INSURANCE

      § 11.1.1 The Contractor shall purchase from and maintain in a company or
      companies lawfully authorized to do business in the jurisdiction in which the
      Project is located and acceptable to Owner, such insurance in the amounts
      indicated in the Agreement as will protect the Contractor and Owner from
      claims set forth below which may arise out of or result from Contractor’s
      operations under the Contact and for which the Contractor may be legally
      liable, whether such operations be by the Contractor or by a Subcontractor
      or by anyone directly or indirectly employed by any of them, or by anyone
      for whose acts any of them may be liable:
      ...

      5. claims for damages, other than to the Work itself, because of injury to or
      destruction of tangible property, including loss of use resulting therefrom;
      ...

      7. claims for . . . property damage arising out of completed operations to the
      full extent available under South Carolina Law; and 8. claims involving
      contractual liability insurance applicable to the Contractor's obligations
      under Section 3 .18.
      ...

      § 11.1.2.1 The liability insurance required by this Article 11 shall include all



                                             2
        major divisions of coverage and be on a comprehensive basis including: (1)
        Premises Operations (including XC/U as applicable); (2) Contractor’s
        Protective; (3) Products and Completed Operations (to be maintained for
        five (5) years after Final Payment); (4) Personal Injury Liability with
        Employment Exclusion deleted or a separate Employment Practices
        Liability Policy; (5) Non-owned and hired motor vehicles automobile liability;
        (6) removal of the Care, Custody and Control exclusion; and (7) Umbrella
        Excess Liability. If Contractor cannot procure underground liability (XC/U)
        coverage, such coverage shall be procured and maintained by each
        Subcontractor responsible for structural support, structural rehabilitation
        and/or concrete work, and such coverage shall be in the limits required
        below, shall protect the interests of the Owner and the Owner’s lenders in
        the Project and shall remain in effect for five (5) years after Substantial
        Completion of the Project. All insurance required by this Contract (whether
        procured by the Contractor or its Subcontractors), except Worker’s
        Compensation, shall name the Owner as additional insured.

        ***
        The insurance to be obtained by Contractor under this Section 11.1 shall be
        underwritten by a reputable insurance company acceptable to Owner.
        authorized to do business in the State of the Project, shall name Owner and
        any mortgagee identified by Owner as an additional insured and shall
        contain an endorsement waiving any right of subrogation against Owner,
        any mortgagee and their employees.

(Id.)

        Hightower entered into contracts with various subcontractors, including Jones

Glass, Inc. (“Jones Glass”). The subcontract with Jones Glass provided, in relevant part:

        1 SUBCONTRACT WORK To the extent terms of the agreement between
        Owner [BIG II] and Contractor [Hightower] (prime agreement) apply to the
        work of Subcontractor [Jones Glass], Contractor assumes toward
        Subcontractor all obligations, rights duties, and redress that Owner
        assumes toward Contractor. In an identical way, Subcontractor assumes
        toward Contractor all obligations, rights, duties, and redress that Contractor
        assumes toward Owner and others under the prime agreement. In the event
        of conflicts or inconsistencies between provisions of this Agreement and the
        prime agreement, this Agreement shall govern.
        …

        3 INSURANCE Subcontractor shall purchase and maintain insurance that
        will protect Subcontractor from claims arising out of Subcontractor
        operations under this Agreement, whether the operations are by
        Subcontractor, or any of Subcontractor’s consultants or subcontractors or



                                              3
       anyone directly or indirectly employed by any of them, or by anyone for
       whose acts any of them may be liable. Subcontractor shall maintain
       coverage and limits of liability as set forth in Exhibit E.
       ...

       EXHIBIT “E”: INSURANCE PROVISIONS
       ...

       Provide an original certificate of insurance indicating:
       …

       Additional Insured: Owner
       Bomasada Investment Group II, LLC
       8980 Lakes at 610 Drive
       Houston, Texas 7056 [sic]

(ECF No. 34-4.)

       In 2014, Bee Street Lofts Homeowners Association and Mark Laboccetta,

individually and on behalf of others similarly situated, sued BIG II, Hightower, and various

subcontractors for construction defects in the Project (“the underlying action”). BIG II

demanded that Hightower and the subcontractors provide a defense and indemnification

for the lawsuit. The Hartford Insurance Company (“Hartford”) and Chubb Insurance

Company (“Chubb”) paid legal fees and expenses associated with BIG II’s defense. BIG

II made payments to Parker Poe Adams & Bernstein LLP above and beyond the defense

costs paid by Hartford and Chubb, which BIG II now seeks to recover in this lawsuit.

Nationwide contends that these payments were excess voluntary payments for which BIG

II is responsible because it chose to employ its preferred defense counsel. (See ECF No.

54 at 3–4.) BIG II asserts that it did not receive a full defense from Hartford and Chubb,

which agreed to contribute to, but not assume, BIG II’s defense costs. As a result, BIG II

contends, BIG II was forced to retain counsel and incurred substantial expense in

defending itself despite being insured by a number of relevant policies as an additional




                                             4
insured. (See ECF No. 71 at 6–7.) BIG II claims actual damages in the amount $297,000

for the failure of various insurance companies to pay the costs of its defense.

       The insurance policy at issue in this summary judgment ruling was issued by

Harleysville Preferred Insurance Company (“Harleysville”) to Jones Glass. Harleysville

was later purchased by Nationwide and the policy is, hereinafter, identified as the

Nationwide policy (ECF No. 66-1). BIG II contends it is entitled to partial summary

judgment on the duty to defend and maintains that the only issue remaining after the duty

to defend is resolved is the amount owed by each insurer for the costs of defense. (ECF

No. 34 at 6.) Nationwide contends: (1) that BIG II has been paid in full for its defense

costs by Hartford; (2) that the additional insured endorsement in the Nationwide policy

provides that the coverage is excess; (3) the subcontract signed by Jones Glass, the

“Nationwide Insured,” was not with BIG II; (4) the subcontract signed by the Nationwide

Insured did not require Nationwide to make BIG II an additional insured; (5) the

subcontract required the Nationwide Insured to provide a certificate of insurance naming

Hightower as a certificate holder and BIG II as an additional insured, which certificate of

insurance was provided by Jones Glass and accepted by Hightower and BIG II, identifying

National Trust Insurance Company (“National”) and FCCI Insurance Company (“FCCI”)

as the applicable insurance carriers, and satisfying Jones Glass’ contractual obligation

without any reference to the insurance sold to Jones Glass by Nationwide six years after

completion of Jones Glass’ work on the project; (6) the Nationwide policy provides that

additional insured status is provided to an entity “for whom you are performing operations

only as specified under a written contract that requires such person or entity to be added

as an additional insured on your policy,” precluding coverage because Nationwide did not




                                            5
insure Jones Glass at the time it was “performing operations” for Hightower. (ECF No. 66

at 1–2.) Nationwide asserts that, based on the undisputed facts, it is entitled to judgment

as a matter of law on all claims asserted by BIG II in this action, and requests that the

Court dismiss all claims against it with prejudice. (Id. at 2.)

          BIG II filed its motion for partial summary judgment on November 21, 2018. (ECF

No. 34.) Nationwide responded on February 15, 2019 (ECF No. 54) and BIG II replied on

March 4, 2019 (ECF No. 62). Nationwide filed its motion for summary judgment on March

18, 2019 and a memorandum in support on March 20, 2019. (ECF Nos. 66 & 67.) BIG II

responded on April 19, 2019 (ECF No. 71) and Nationwide replied on May 6, 2019 (ECF

No. 75). These matters are ripe for disposition and the Court now issues the following

ruling.

                                    LEGAL STANDARD

Summary Judgment

          The Court shall grant summary judgment “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). The movant bears the initial burden of demonstrating that

summary judgment is appropriate; if the movant carries its burden, then the burden shifts

to the non-movant to set forth specific facts showing that there is a genuine issue for trial.

See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). If a movant asserts that a fact

cannot be disputed, it must support that assertion either by “citing to particular parts of

materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including those made for purposes of

the motion only), admissions, interrogatory answers, or other materials;” or “showing . . .




                                               6
that an adverse party cannot produce admissible evidence to support the fact.” Fed. R.

Civ. P. 56(c)(1).

       Accordingly, to prevail on a motion for summary judgment, the movant must

demonstrate that: (1) there is no genuine issue as to any material fact; and (2) that he is

entitled to judgment as a matter of law. As to the first of these determinations, a fact is

deemed “material” if proof of its existence or non-existence would affect disposition of the

case under applicable law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). An

issue of material fact is “genuine” if the evidence offered is such that a reasonable jury

might return a verdict for the non-movant. Id. at 257. In determining whether a genuine

issue has been raised, the Court must construe all inferences and ambiguities against the

movant and in favor of the non-moving party. United States v. Diebold, Inc., 369 U.S. 654,

655 (1962).

       Where, as here, the Court is presented with the question of whether an insurance

policy provides coverage, summary judgment is the proper mechanism by which to

determine whether coverage is available. See OneBeacon Ins. Co. v. Metro Ready-Mix,

Inc., 242 F. App’x 936, 939 (4th Cir. 2007) (“Because the facts are undisputed and we

are presented with a purely legal question of insurance coverage, the case is ripe for

summary judgment.”).

South Carolina Insurance Law

       “[U]nder South Carolina law, ‘[q]uestions of coverage and the duty of a liability

insurance company to defend a claim brought against its insured are determined by the

allegations of the [underlying] complaint.’” Auto Owners Ins. Co. v. Pers. Touch Med Spa,

LLC, 763 F. Supp. 2d 769, 776 (D.S.C. 2011) (quoting City of Hartsville v. S.C. Mun. Ins.




                                             7
& Risk Fin. Fund, 677 S.E.2d 574, 578 (S.C. 2009)). In South Carolina, the duty to defend

is broader than the duty to indemnify. Ross Dev. Corp. v. Fireman’s Fund Ins. Co., 809

F. Supp. 2d 449, 457 (D.S.C. 2011). “If the underlying complaint creates a possibility of

coverage under an insurance policy, the insurer is obligated to defend.” City of Hartsville,

677 S.E.2d at 578 (citing Gordon-Gallup Realtors, Inc. v. Cincinnati Ins. Co, 265 S.E.2d

38 (S.C. 1980)) (emphasis added).

       This District has previously explained, “[T]he duty to defend is triggered where the

underlying complaint includes any allegation that raises the possibility of coverage.” Auto-

Owners Ins. Co. v. Newsome, No. 4:12-CV-00447-RBH, 2013 WL 3148334, at *4 (D.S.C.

June 19, 2013) (emphasis added). Critically, an insurer whose duty to defend has been

triggered by a lawsuit against the insured “is not justified in refusing to defend the entire

case.” Town of Duncan v. State Budget & Control Bd., 482 S.E.2d 768, 773-74 (S.C.

1997); see also Employers Mut. Liab. Ins. Co. v. Hendrix, 199 F.2d 53, 59 (4th Cir. 1952)

(stating with regard to a South Carolina insurance action, “[a]n insurer is not excused from

defending suits against the policy holder by the joinder in the same suits of causes of

action covered by the policy with the other causes of action beyond its scope”); Cincinnati

Ins. Co. v. Crossmann Cmtys. of N.C., Inc., No. 4:09-CV-1379-RBH, 2013 WL 1282017,

at *11 (D.S.C. Mar. 27, 2013) (“South Carolina law requires that a triggered insurer with

a duty to defend the policyholder in a suit must defend the policyholder against all claims

in that suit, even those claims that are not covered under the policy.”). “In short, if there

is even one aspect of the claim which must be defended, the insurer must defend the

entire suit.” Berenyi, Inc. v. Landmark Am. Ins. Co., No. C.A. 2:09-CV01556PMD, 2010

WL 233861, at *4 (D.S.C. Jan. 14, 2010) (citing Isle of Palms Pest Control Co. v.




                                             8
Monticello Ins. Co., 459 S.E.2d 318, 319 (S.C. Ct. App. 1994)). The possibility of coverage

triggering an insurer’s duty to defend may also be determined by facts outside of the

complaint that are known by the insurer. City of Hartsville, 677 S.E.2d at 578 (citing USAA

Prop. & Cas. Ins. Co. v. Clegg, 661 S.E.2d 791, 798 (S.C. 2008)). “[C]lauses of inclusion

should be broadly construed in favor of coverage, and when there are doubts about the

existence or extent of coverage, the language of the policy is to be ‘understood in its most

inclusive sense.’” Cook v. State Farm Auto. Ins. Co., 656 S.E.2d 784, 786 (S.C. Ct. App.

2008) (quoting Buddin v. Nationwide Mut. Ins. Co., 157 S.E.2d 633, 635 (1967)). “Courts

should not, however, ‘torture the meaning of policy language in order to extend’ or defeat

coverage that was ‘never intended by the parties.’” Cook, 656 S.E.2d at 786-87 (quoting

Torrington Co. v. Aetna Cas. & Sur. Co., 216 S.E.2d 547, 550 (S.C. 1975)).

                                      DISCUSSION

       The Court finds that the complaint in the underlying action did not create a

possibility of coverage under the Nationwide policy, and Nationwide is, therefore, entitled

to summary judgment. See City of Hartsville, 677 S.E.2d at 578. Certainly, the allegations

of construction defects in the underlying action triggered the possibility of coverage, and

thereby the duty to defend, on the part of some insurance carrier(s). See Newsome, 2013

WL 3148334, at *4. The question of which insurance carriers’ duties were implicated, and

for what proportional share of the cost burden, was significantly complicated by the multi-

layered nature of the construction contracts and insurance relationships at issue.

However, the Court need not descend into the particulars of the prime agreement, the

Jones Glass subcontract, and Jones Glass’ various insurance policies to find that there

was no opportunity for the Nationwide policy to be triggered under the undisputed facts.




                                             9
       Assuming without deciding that Jones Glass’ subcontract with Hightower imposed,

by incorporation, a requirement upon Jones Glass to include BIG II as an additional

insured—a point which Nationwide contests in the first instance—the additional insured

endorsements in the Nationwide policy do not reach back in the manner that BIG II would

suggest. The Nationwide policy includes two additional insured endorsements, one for

ongoing operations and another for completed operations. (ECF No. 66-1 at 54–56.)

Those provisions both state, in relevant part:

       Section II – Who Is An Insured is amended to include as an insured any
       person or organization for whom you are performing operations only as
       specified under a written contract (for purposes of this endorsement referred
       to as the “written contract”) that requires that such person or organization
       be added as an additional insured on your policy.

(Id. at 54, 56 (emphasis added).) It is undisputed that National and FCCI were the insurers

for Jones Glass at the time of the subcontract and work performed on the Project. (See

Certificate of Liability Insurance, ECF No. 66-3.) It is further undisputed that Jones Glass’

work on the Project was complete no later than 2007. (See ECF No. 54 at 4.) The

Nationwide policy provided insurance to Jones Glass for the period of January 1, 2013 to

January 1, 2014. (See ECF No. 66-1 at 2.) Accordingly, there was no point at which Jones

Glass was both: (1) insured by Nationwide, and (2) could have been accurately described

in the following manner – “you [Jones Glass] are performing operations” (whether on

behalf of Hightower or on behalf of BIG II). Nothing about the additional insured completed

operations provision purports to reach back in time and put Nationwide on the risk for

activities Jones Glass undertook more than five years earlier, before it was a Nationwide

Insured. (See id. at 56.) Therefore, Nationwide is entitled to summary judgment.

       The Court declines to discuss the parties’ remaining arguments for and against




                                             10
summary judgment because they are moot in light of the Court’s finding that it is a factual

impossibility for the underlying action to have triggered coverage under the Nationwide

policy.

                                       CONCLUSION

          After careful consideration of the parties’ briefs, the associated record, and the

applicable law, the Court hereby DENIES Plaintiff’s motion for partial summary judgment

(ECF No. 34) and GRANTS Defendant’s motion for summary judgment (ECF No. 66).

BIG II’s claims against Nationwide are DISMISSED with prejudice.

          IT IS SO ORDERED.

                                            /s/ Bruce Howe Hendricks
                                            United States District Judge

September 30, 2019
Charleston, South Carolina




                                              11
